DETAILED ACTION

This Office Action is in response to the amendment, filed on February 15, 2022.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claim 1 having been currently amended, and Claims 2-20 having been newly added. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, the rejection of Claim 1 as previously presented in the non-final Office Action remains.    As previously stated, the recitation of Claim 1 to the “second therapeutic gas passageway” provides insufficient breadth and scope to the features of the claimed invention.  
a question still remains as to the direction of the flow for the “second therapeutic gas passageway” as compared to the “first therapeutic gas passageway”.   
Is the “second therapeutic gas passageway” simply a directional change of the “first therapeutic gas passageway” wherein the “first therapeutic gas passageway” is the introduction into the base portion of gas” and the “second therapeutic gas passageway” is the escape of gas from the base portion to the “nasal insert” -  thus permitting the claimed “in gaseous communication with and extending from”? Is there a specific structure that delimitates the “first therapeutic gas passageway” from the “second therapeutic gas passageway”? 
Primary Examiner appreciates Applicant’s amendment indicating the nasal insert which is associated with the “second therapeutic gas passageway” provides high flow respiratory therapy; however, absent an understanding of the directional relationship between the “first therapeutic gas passageway” and the “second therapeutic gas passageway” - one could simply provide the “second therapeutic gas passageway” for the delivery of gases and the “first therapeutic gas passageway” for the removal of gases, wherein the claimed “in gaseous communication with and extending from” is a function of the gas being mixed within the patient’s nostrils. OR alternatively, and addressed in the aforementioned paragraph - one could simply relate the “first therapeutic gas passageway” is the introduction into the base portion of gas” and the “second therapeutic gas passageway” is the escape of gas from the base portion to the “nasal insert”.

More explicitly, if Applicant were to clarify the direction and orientation whereby both the “first therapeutic gas passageway” and the “second therapeutic gas passageway” MUST be delivered to the patient - this directionality would preclude the prior art made of record, as Rowland and Carter the “first therapeutic gas passageway” and the “second therapeutic gas passageway” being in opposite directions.  This explanation from Applicant is important and necessary not only to identify applicable prior art but also to establish an understanding of the invention.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this particular case, despite the terms “therapeutic gas passageway” Primary Examiner is unsure of the breadth and scope.  As “therapeutic gas” can be “fresh” and “exhausted” and have therapeutic effects; whilst, the term “passageway” does not limit a directional flow.   
Still further, it would behoove Applicant to clearly identify any structural feature which forms a delimitation between the  “first therapeutic gas passageway” and the “second therapeutic gas passageway” to overcome an alternative interpretation whereby the “first therapeutic gas passageway” is the introduction into the base portion of gas” and the “second therapeutic gas passageway” is the escape of gas from the base portion to the “nasal insert.  If the former interpretation of the “first therapeutic gas passageway” and the “second therapeutic gas passageway” is not a reflection of Applicant’s invention, this further clarification may additionally help to establish a chasm between the instant invention and the prior art made of record of - Rowland and Carter. 
To meet the newly added limitations of the Claims wherein the “nasal insert…defining a second therapeutic gas passageway… to provide high flow respiratory therapy”, Primary Examiner in the following prior art rejections will swap the originally disclosed first therapeutic gas passageway features with the second therapeutic gas passageway features resulting in the flow of gas to the patient through the second therapeutic gas passageway and the removal of gas from the patient utilizing the first therapeutic gas passageway.  Dependent Claims 2-20 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 
Specifically, Claim 1 now recites “to provide high flow respiratory therapy”; however, this recitation appears to be unclear to the breadth and scope of this limitation.  Applicant is reminded, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this particular case, as the term “high flow respiratory therapy” does not have a particular volumetric flow rate recited within the claim listing; and the original specification as filed does not include a descriptive of expected volumetric flow rates to meet the term “high flow respiratory therapy”, it appears any positive flow rate would be sufficient.  

Specifically, Claim 17 recites “the nasal insert has an irregularly shaped cross section”; however, the breadth and scope of this limitation is unclear.  Does the concept of “irregularly” simply mean “non-uniform” or some other shape which is not circular as are conventional nasal prongs? Does the concept of  “irregularly shaped cross section” limited to the plane parallel to the base portion OR the plane perpendicular to the base portion?  For example - Conventional nasal prongs are circular in the plane parallel to the base portion but cylindrical in the plane perpendicular to the base portion. Consequently, which direction is this cross section being cut?   Does a “cone shaped prongs 16” of Winthrop 5,682,881 meet the “irregularly shaped cross section”? Does a curvature of prongs e.g. Thompson (2005/0033247) and Bowe et al. (5,335,656) meet the limitations of the “irregularly shaped cross section”?  Dependent Claims 18-20 incorporate the indefinite subject matter from which they depend. Appropriate correction and clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowland et al. (5,099,836) in view of Tiep et al. (4,535,767). 
As to Claim 1, Rowland discloses a nasal cannula (20, “in FIGS. 1-3 comprising a nasal cannula 20 having an elongated hollow tubular cannula body 21 with a pair of gas inlet ports 42 and 44 at opposite ends of the body. These ports are connected to oxygen delivery tubes 25 and 26 (FIG. 1) which join main oxygen delivery tube 37. The cannula includes a pair of nasal tubes 22 and 24 for delivering oxygen to the nostrils of a patient when the device is secured with the nasal tubes in the patient's nares, the elongated tubular cannula body normally resting on the patient's upper lip.” Column 5, Line 60 thru Column 6, Line 5), comprising: a base portion (21, “hollow tubular cannula body 21”) defining a first therapeutic gas passageway (via 33/36/28/27/10); a nasal insert (33, “the nasal tubes 22 and 24 are provided with an interior wall 32 which extends across the interior surface of the nasal tube to form a pressure sensing conduit comprising an interior passageway 33 having a first opening at the outlet port 41 of the nasal tube and a pressure sensing port 36 adjacent cannula body 21.” Column 6, Lines 10-15) disposed adjacent the base portion (21) and defining a second therapeutic gas passageway (via 16/37/25,26/20), the nasal insert (33) being configured to be at least partially inserted into a secured with the nasal tubes in the patient's nares, the elongated tubular cannula body normally resting on the patient's upper lip.” Column 5, Line 65 thru Column 6, Line 5) to provide high flow respiratory therapy (“When compressed oxygen is used, it is withdrawn from a cylinder or other source via a regulator valve assembly at a prescribed and definite flow rate.” Column 1, Lines 15-20), said first therapeutic gas passageway (via 33/36/28/27/10) being in gaseous communication with and extending from  the second therapeutic gas passageway (via 16/37/25,26/20) at least partially into the patient’s nare (“The cannula includes a pair of nasal tubes 22 and 24 for delivering oxygen to the nostrils of a patient when the device is secured with the nasal tubes in the patient's nares, the elongated tubular cannula body normally resting on the patient's upper lip.” Column 5, Line 65 thru Column 6, Line 5); and at least one sensor (10, “a pressure transducer 10 which senses breathing pressures via tubing 27 from a cannula or similar device secured to a patient, particularly the patient's nostrils.” Column 2, Lines 5-10) for measuring the properties (“pressure”) of gas adjacent the nasal insert (33).
Yet, does not expressly disclose “an external surface of the nasal insert includes one or more features that are configured to prevent the nasal insert from forming a seal with the patient's nare when providing the high flow respiratory therapy”. 
Tiep discloses a nasal cannula (10, best seen Figures 1, 2, 3, and 4) having a base portion (16) and a nasal insert (32) for the delivery of oxygen to a patient (Abstract). Tiep discloses the nasal insert (32) has an external surface (via 34 as connected to 33, “In order to avoid any possibility of the cannula 32 fitting inside the nostrils so as to block air flow around them it is small radially projecting fins 34 which will serve to space them more or less in the center areas of nostrils.” Column 3, Lines 60-65) of the nasal insert (33) includes one or more features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) that are configured to prevent the nasal insert from forming a seal with the patient's nare when providing the high flow respiratory therapy.  The resultant effect of this configuration to limit “causing the patient any significant or material discomfort” (Column 3, Lines 45-50) and is the ability of “air…[to] flow around the exterior”  (Column 3, Lines 55-60) permitting “a sufficient back pressure so that exhaled gas will flow between the nostrils of the patient and the cannula 32 to the ambient” (Column 5, Lines 5-10); whilst also permitting the inhalation of “some limited gas flow from the ambient around the exterior of the cannula 32” during the inhalation phase (Column 5, Lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the nasal cannula of Rowland to include the use of fins applied to the exterior surface of the nasal insert as taught by Tiep to prevent patient discomfort and permit the passage of gases to/from the ambient. 
As to Claim 2, the modified Rowland, specifically, Tiep discloses the features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) on the external surface (via 34 as connected to 33) of the nasal insert (33) having a recess (defined as the spaces between the fins 34) formed in the external surface (via 34 as connected to 33) of the nasal insert (33). 
As to Claim 3, the modified Rowland teaches the features of the recess as addressed in the rejection of Claim 2.  Regarding the further limitation to the “sensor positioned within the 
As to Claim 4, the modified Rowland, specifically Rowland discloses the nasal insert (33) having a first end that attaches to the base portion (21) and a second distal end that is inserted into the patient’s nare (“The cannula includes a pair of nasal tubes 22 and 24 for delivering oxygen to the nostrils of a patient when the device is secured with the nasal tubes in the patient's nares, the elongated tubular cannula body normally resting on the patient's upper lip.” Column 5, Line 65 thru Column 6, Line 5) and that defines an opening (34, “Oxygen is delivered through the nasal tubes via conduits 34 present in each of the nasal tubes and communicating with the hollow interior of the nasal cannula body.” Column 6, Lines 1-5) through which pressurized respiratory gas is delivered to the patient as part of the high flow respiratory therapy. 
As to Claims 5 and 6, the modified Rowland, specifically Tiep teaches the recess (defined as the spaces between the fins 34) extend along only a portion of the length of the nasal insert 
As to Claim 7, please see the rejection of Claim 5.  The difference between Claim 5 and Claim 7 is the language of “only a portion of the length” (Claim 5) and “along a length” (Claim 7).  Primary Examiner notes these terms are essentially similar in breadth and scope, as the portion of the length can be any value along the length, including but not limited to the entire value.
As to Claims 8 and 9, the modified Rowland, specifically Tiep teaches the recess (defined as the spaces between the fins 34), whereas best seen in Figure 1, the extension of the recess (defined as the spaces between the fins 34) provides a grooved surface (defined by the high planar structure) along the external surface of the nasal insert (32).    As shown in Figures 1 and 4, the grooves (defined by the high planar structure) extend from the tip of the second distal end to the first end of the nasal insert in a coplanar relationship with the body portion (16). Thus, the grooves (defined by the high planar structure) extend parallel to the central axis (best seen Figure 4) of the nasal insert (32). 
As to Claim 10, the modified Rowland, specifically Tiep teaches the recess (defined as the spaces between the fins 34) as best seen in Figure 3, the fins are arranged in a cross haired array about the central axis of the nasal insert (32), as the configuration of the nasal insert is circular, the cross haired array has a circular shape of the recess (defined as the spaces between the fins 34).

As to Claim 12, the modified Rowland, specifically, Tiep discloses the features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) on the external surface of the nasal insert (32) includes structures (fins 32) which extend from the external surface of the nasal insert that are configured to maintain physical separation (“In order to avoid any possibility of the cannula 32 fitting inside the nostrils so as to block air flow around them it is possible to form them so that they include small radially projecting fins 34 which will serve to space them more or less in the center areas of nostrils.” Column 3, Lines 60-65) between the patient’s nare and at least a portion of the external surface of the nasal insert. 
 As to Claim 13, the modified Rowland, specifically, Tiep discloses the features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) form the structures (fins 34) which effectively provide a flange extending from the nasal insert (32). 
As to Claim 14, please see the rejection of Claim 13.  As addressed the structures (fins 34) provide a flange, wherein the flange is arranged in an array (best seen Figure 3) is a cross haired configuration , which effectively provides pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction. 
As to Claim 15, please see the rejection of Claim 14.  As addressed, the pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction, wherein each quadrant of the flange provides a C-shape orientation by the curvature of the external surface of the nasal insert. Thus, the cross haired configuration provides for the C-shaped orientation as 
As to Claim 16, please see the rejection of Claim 13. As addressed the nasal insert (best seen Figure 3) has a circular cross section (cross haired configuration) with the one or more flanges (34). 

Claims 17-20 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rowland et al. (5,099,836) in view of Tiep et al. (4,535,767), as applied to Claim 13 and further in view of Thompson (2005/0033247). 
As to Claim 17, the modified Rowland discloses a nasal insert with a circular cross section and flanges (34); yet does not expressly disclose “the nasal insert has an irregularly shaped cross section from which the one or more flanges extend.”
Thompson teaches a nasal insert for the delivery of oxygen to a patient having an irregular shaped cross section (“curved upwardly and inwardly” - “The nasal cannula is made of a flexible plastic material molded into a light-weight hollow tubular member having a main body portion formed at an acute angle in the center and having a pair of spaced exterior orifices projecting from the body at an angle and curved upwardly and inwardly for directing gas flow into a patient's nostrils.” Abstract) for directing the flow of gas into the patient’s nostrils. Thompson teaches the resultant effect of the shape “conforms to the natural contours of the face and improves the fit and comfort and has nares with extremely flexible tips that curve inward to prevent either the tips or the gas flow from hitting the walls.” (Para 0021). 
natural contours of the face and improves the fit and comfort and has nares” such that the gas will be better directed into the patient’s/user’s nasal cavity.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the modified Rowland to include the irregular cross section as taught by Thompson to ensure the gas is best directed into the nasal cavity. 
As to Claim 18, As addressed in the former rejection of Claim 15 having complementary subject matter -  the pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction, wherein each quadrant of the flange provides a C-shape orientation by the curvature of the external surface of the nasal insert. Thus, the cross haired configuration provides for the C-shaped orientation as the opposing direction provides the basis of the C curvature for each pair of flanges in the co-facing direction.
As to Claim 19, the modified Rowland, specifically Tiep teaches the recess (defined as the spaces between the fins 34) which effectively forms a gap  along the curvature of the nasal insert. 
As to Claim 20, As addressed in the former rejection of Claim 14 having complementary subject matter - the structures (fins 34) provide a flange, wherein the flange is arranged in an array (best seen Figure 3) is a cross haired configuration , which effectively provides pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction. As the construction of the nasal insert is now curved, the resultant effect is the orientation of the flanges adjacent to each other whereby the cross haired configuration provides for the C-

Claims 1-16 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter (4,989,599) in view of Tiep et al. (4,535,767). 
As to Claim 1, Carter discloses a nasal cannula (“Dual Lumen Cannula” Title, and 20 - “an assembly 20 of a pair of generally cylindrical body members here shown as a first (or "outer" for reasons apparent below) body member 22 and a second (or "inner" for reasons apparent below) body member 24; and it is by the assembly 20 of these members 22/24 that the pair of dual lumen cannulae are provided.” Column 4, Lines 55-65), comprising: a base portion (38/38 via 22, “The first or outer body member 22 is provided with two cannula nipples 38, each having a generally hollow secondary lumen or bore 40; and each of the secondary bores 40 of the cannula nipples 38 of the first or outer body member 22 has an inlet 42 and an outlet 44; and the inlet 42 of the secondary bores 40 of the two cannula nipples 38 of the first body member 22 communicates directly with a respective one of the outlets 34 of the primary bore 26 of the first body member 22.” Column 5, Lines 5-15) defining a first therapeutic gas passageway (via 38/30/16/14); a nasal insert (24, “a second (or "inner" for reasons apparent below) body member 24”) disposed adjacent the base portion (22) and defining a second therapeutic gas passageway (via 12/18/32/24, “oxygen-supply equipment (shown diagrammatically at 12) for the providing of a supply of associated gas such as oxygen for the providing of modified respiration” Column 4, Lines 35-45), the nasal insert (24) being configured to be at least partially inserted into the patient’s nare (“The spacing of the sets of cannulae just enough to straddle the cartilage between a person's nostrils for the insertion of the cannulae 38 containing the cannulae 46” Column 5, Lines 40-50) to provide high flow respiratory therapy (“The word "operative", as used with respect to the cross-sectional areas mentioned, considers not only reasonable dimensional tolerances but the factor that fluid flow and/or restriction is a function of wall area as well as open area.” Column 6, Lines 30-40 and “Convenience is further achieved by operative equality of flow areas as specified, making it indifferent as to which of the tubing sections 16 and 18 are connected to the oxygen-supply equipment or breathing monitoring equipment, or, similarly, to which of the tubing sections 16 and 18 it is that each of the inner fitting 22 or outer fitting 24 body members are connected.” Column 6, Lines 55-65), said first therapeutic gas passageway (via 38/30/16/14) being in gaseous communication with said second therapeutic gas passageway (via 12/18/32/24, “oxygen-supply equipment (shown diagrammatically at 12) for the providing of a supply of associated gas such as oxygen for the providing of modified respiration” Column 4, Lines 35-45); and at least one sensor (14, “control equipment 14 for controlling the associated gas supply equipment 12, corresponding to the monitoring function, and thereby controlling the delivery of the associated gas to the cannula apparatus 10. (The control equipment 14 is also shown merely diagrammatically.)” Column 4, Lines 35-45) for measuring the properties (“monitoring the respiration of each of the person's nostrils.” Abstract) of the gas adjacent to the nasal insert (38/38). 
Yet, does not expressly disclose “an external surface of the nasal insert includes one or more features that are configured to prevent the nasal insert from forming a seal with the patient's nare when providing the high flow respiratory therapy”. 
small radially projecting fins 34 which will serve to space them more or less in the center areas of nostrils.” Column 3, Lines 60-65) of the nasal insert (33) includes one or more features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) that are configured to prevent the nasal insert from forming a seal with the patient's nare when providing the high flow respiratory therapy.  The resultant effect of this configuration to limit “causing the patient any significant or material discomfort” (Column 3, Lines 45-50) and is the ability of “air…[to] flow around the exterior”  (Column 3, Lines 55-60) permitting “a sufficient back pressure so that exhaled gas will flow between the nostrils of the patient and the cannula 32 to the ambient” (Column 5, Lines 5-10); whilst also permitting the inhalation of “some limited gas flow from the ambient around the exterior of the cannula 32” during the inhalation phase (Column 5, Lines 15-20).  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the nasal cannula of Carter to include the use of fins applied to the exterior surface of the nasal insert as taught by Tiep to prevent patient discomfort and permit the passage of gases to/from the ambient. 
As to Claim 2, the modified Carter, specifically, Tiep discloses the features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) on the external surface (via 34 as connected to 33) of the nasal insert (33) having a recess (defined as 
As to Claim 3, the modified Carter teaches the features of the recess as addressed in the rejection of Claim 2.  Regarding the further limitation to the “sensor positioned within the recess”, the configuration of Carter includes a coaxial relationship between the sensor and the nasal insert, wherein the sensor is located external to the nasal insert.  This configuration as further modified by Tiep would include the placement of the sensor adjacent to the recess. Yet, the configuration to place the sensor within the recess is an obvious to try from a finite number of predictable results in order to ensure the sensor picked up the diagnostic changes in both the inhalation and exhalation cycles. Therefore, it would have been obvious to select the location of the sensor within the recess as claimed, a known result effective variable in order to accurately measure the changes in both the inhalation and exhalation cycles. 
As to Claim 4, the modified Carter, specifically Carter discloses the nasal insert (24) having a first end that attaches to the base portion (22) and a second distal end that is inserted into the patient’s nare (“The spacing of the sets of cannulae 38/46 is quite short, i.e., just enough to straddle the cartilage between a person's nostrils for the insertion of the cannulae 38 containing the cannulae 46” Column 5, Lines 40-50) and that defines an opening (48, “That is, the second or inner body member 24 is provided with two cannula nipples 46 each having a generally hollow secondary lumen or bore 48, each of the secondary bores 48 of the cannula nipples 46 of the second or inner body member 24 having an inlet 50 and an outlet 52.” Column 5, Lines 20-25) through which pressurized respiratory gas is delivered to the patient as part of the high flow respiratory therapy. 

As to Claim 7, please see the rejection of Claim 5.  The difference between Claim 5 and Claim 7 is the language of “only a portion of the length” (Claim 5) and “along a length” (Claim 7).  Primary Examiner notes these terms are essentially similar in breadth and scope, as the portion of the length can be any value along the length, including but not limited to the entire value.
As to Claims 8 and 9, the modified Carter, specifically Tiep teaches the recess (defined as the spaces between the fins 34), whereas best seen in Figure 1, the extension of the recess (defined as the spaces between the fins 34) provides a grooved surface (defined by the high planar structure) along the external surface of the nasal insert (32).    As shown in Figures 1 and 4, the grooves (defined by the high planar structure) extend from the tip of the second distal end to the first end of the nasal insert in a coplanar relationship with the body portion (16). Thus, the grooves (defined by the high planar structure) extend parallel to the central axis (best seen Figure 4) of the nasal insert (32). 
As to Claim 10, the modified Carter, specifically Tiep teaches the recess (defined as the spaces between the fins 34) as best seen in Figure 3, the fins are arranged in a cross haired array about the central axis of the nasal insert (32), as the configuration of the nasal insert is 
As to Claim 11, the modified Carter, specifically Tiep teaches the recess (defined as the spaces between the fins 34) includes indentations (defined by the low planar structure) in the external surface of the nasal inert (32). 
As to Claim 12, the modified Carter, specifically, Tiep discloses the features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) on the external surface of the nasal insert (32) includes structures (fins 32) which extend from the external surface of the nasal insert that are configured to maintain physical separation (“In order to avoid any possibility of the cannula 32 fitting inside the nostrils so as to block air flow around them it is possible to form them so that they include small radially projecting fins 34 which will serve to space them more or less in the center areas of nostrils.” Column 3, Lines 60-65) between the patient’s nare and at least a portion of the external surface of the nasal insert. 
 As to Claim 13, the modified Carter, specifically, Tiep discloses the features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) form the structures (fins 34) which effectively provide a flange extending from the nasal insert (32). 
As to Claim 14, please see the rejection of Claim 13.  As addressed the structures (fins 34) provide a flange, wherein the flange is arranged in an array (best seen Figure 3) is a cross haired configuration , which effectively provides pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction. 
As to Claim 15, please see the rejection of Claim 14.  As addressed, the pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction, wherein each 
As to Claim 16, please see the rejection of Claim 13. As addressed the nasal insert (best seen Figure 3) has a circular cross section (cross haired configuration) with the one or more flanges (34). 

Claims 17-20 are rejected, as best understood by the Primary Examiner, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Carter (4,989,599) in view of Tiep et al. (4,535,767), as applied to Claim 13 and further in view of Thompson (2005/0033247). 
As to Claim 17, the modified Carter discloses a nasal insert with a circular cross section and flanges (34); yet does not expressly disclose “the nasal insert has an irregularly shaped cross section from which the one or more flanges extend.”
Thompson teaches a nasal insert for the delivery of oxygen to a patient having an irregular shaped cross section (“curved upwardly and inwardly” - “The nasal cannula is made of a flexible plastic material molded into a light-weight hollow tubular member having a main body portion formed at an acute angle in the center and having a pair of spaced exterior orifices projecting from the body at an angle and curved upwardly and inwardly for directing gas flow into a patient's nostrils.” Abstract) for directing the flow of gas into the patient’s nostrils. Thompson teaches the resultant effect of the shape “conforms to the natural contours of the face and improves the fit and comfort and has nares with extremely flexible tips that curve inward to prevent either the tips or the gas flow from hitting the walls.” (Para 0021). 
In light of the former modification of Tiep to add the flanges, the change in the shape of the nasal inserts as addressed by Thompson simply further meets the known configuration of the “natural contours of the face and improves the fit and comfort and has nares” such that the gas will be better directed into the patient’s/user’s nasal cavity.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the modified Carter to include the irregular cross section as taught by Thompson to ensure the gas is best directed into the nasal cavity. 
As to Claim 18, As addressed in the former rejection of Claim 15 having complementary subject matter -  the pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction, wherein each quadrant of the flange provides a C-shape orientation by the curvature of the external surface of the nasal insert. Thus, the cross haired configuration provides for the C-shaped orientation as the opposing direction provides the basis of the C curvature for each pair of flanges in the co-facing direction.
As to Claim 19, the modified Rowland, specifically Tiep teaches the recess (defined as the spaces between the fins 34) which effectively forms a gap  along the curvature of the nasal insert. 
As to Claim 20, As addressed in the former rejection of Claim 14 having complementary subject matter - the structures (fins 34) provide a flange, wherein the flange is arranged in an array (best seen Figure 3) is a cross haired configuration , which effectively provides pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction. As the 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 13, and 15-17 of U.S. Patent No. 10,675,427. Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is merely broader than patent claims 3, 5, 15, and 16.  It is clear that all of the elements of the instant claims are found in the patent claims.  The difference lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the patent claims are in effect a “species” of the “generic” invention of the instant claims.  It has been held that the “generic” invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the instant claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

The limitations of Claim 2 are recited in patent claims 4, 5, and 16.  The limitations of Claim 3 are recited in patent claims 6 and 17. The limitations of Claim 4 are recited in patent claims 1 and 13. The limitations of Claims 5-7 are recited in patent claims 1 and 13.   The limitations of Claim 12 are recited in patent Claims 3, 5, 15, and 16.  

Claims 8-11 and 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 13, and 15-17 of U.S. Patent No. 10,675,427 in view of Tiep et al. (4,535,767). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is merely broader than patent claims 3, 5, 15, and 16.  It is clear that all of the elements of the instant claims are found in the patent claims, except the features of “one or more recesses comprising grooves” (Claims 8 and 9), “one or more recesses having a semicircular shape” (Claim 10), “one or more recesses having one or more indentations” (Claim 11), and “one or more structures having one or more flanges” (Claims 13-16). 
Tiep discloses a nasal cannula (10, best seen Figures 1, 2, 3, and 4) having a base portion (16) and a nasal insert (32) for the delivery of oxygen to a patient (Abstract). Tiep discloses the small radially projecting fins 34 which will serve to space them more or less in the center areas of nostrils.” Column 3, Lines 60-65) of the nasal insert (33) includes one or more features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) that are configured to prevent the nasal insert from forming a seal with the patient's nare when providing the high flow respiratory therapy.  The resultant effect of this configuration to limit “causing the patient any significant or material discomfort” (Column 3, Lines 45-50) and is the ability of “air…[to] flow around the exterior”  (Column 3, Lines 55-60) permitting “a sufficient back pressure so that exhaled gas will flow between the nostrils of the patient and the cannula 32 to the ambient” (Column 5, Lines 5-10); whilst also permitting the inhalation of “some limited gas flow from the ambient around the exterior of the cannula 32” during the inhalation phase (Column 5, Lines 15-20).  
As to Claims 8 and 9, the modified ‘427, specifically Tiep teaches the recess (defined as the spaces between the fins 34), whereas best seen in Figure 1, the extension of the recess (defined as the spaces between the fins 34) provides a grooved surface (defined by the high planar structure) along the external surface of the nasal insert (32).    As shown in Figures 1 and 4, the grooves (defined by the high planar structure) extend from the tip of the second distal end to the first end of the nasal insert in a coplanar relationship with the body portion (16). Thus, the grooves (defined by the high planar structure) extend parallel to the central axis (best seen Figure 4) of the nasal insert (32). 
modified ‘427, specifically Tiep teaches the recess (defined as the spaces between the fins 34) as best seen in Figure 3, the fins are arranged in a cross haired array about the central axis of the nasal insert (32), as the configuration of the nasal insert is circular, the cross haired array has a circular shape of the recess (defined as the spaces between the fins 34).
As to Claim 11, the modified ‘427, specifically Tiep teaches the recess (defined as the spaces between the fins 34) includes indentations (defined by the low planar structure) in the external surface of the nasal inert (32). 
As to Claim 13, the modified ‘427, specifically, Tiep discloses the features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) form the structures (fins 34) which effectively provide a flange extending from the nasal insert (32). 
As to Claim 14, please see the rejection of Claim 13.  As addressed the structures (fins 34) provide a flange, wherein the flange is arranged in an array (best seen Figure 3) is a cross haired configuration , which effectively provides pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction. 
As to Claim 15, please see the rejection of Claim 14.  As addressed, the pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction, wherein each quadrant of the flange provides a C-shape orientation by the curvature of the external surface of the nasal insert. Thus, the cross haired configuration provides for the C-shaped orientation as the opposing direction provides the basis of the C curvature for each pair of flanges in the co-facing direction.

Therefore, it would have been obvious to one having ordinary skill in the art to modify the nasal cannula of the modified ‘427 to include the use of fins applied to the exterior surface of the nasal insert as taught by Tiep to prevent patient discomfort and permit the passage of gases to/from the ambient. 

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 13, and 15-17 of U.S. Patent No. 10,675,427 in view of Tiep et al. (4,535,767), as applied to Claim 13 and further in view of Thompson (2005/0033247). Although the claims at issue are not identical, they are not patentably distinct from each other because instant independent claim 1 is merely broader than patent claims 3, 5, 15, and 16.  It is clear that all of the elements of the instant claims are found in the patent claims, except the features of “the nasal insert has an irregularly shaped cross section from which the one or more flanges extend” (Claim 17),  “one or more flanges have a C-shaped cross section with a curvature corresponding to a curved portion of the nasal insert's external surface” (Claim 18), “distal end of the C-shaped cross section of the one or more flanges defines a gap along the curvature” (Claim 19), and “distal ends of the C-shaped cross sections of the one or more flanges are adjacent each other” (Claim 20). 
Thompson teaches a nasal insert for the delivery of oxygen to a patient having an irregular shaped cross section (“curved upwardly and inwardly” - “The nasal cannula is made of a pair of spaced exterior orifices projecting from the body at an angle and curved upwardly and inwardly for directing gas flow into a patient's nostrils.” Abstract) for directing the flow of gas into the patient’s nostrils. Thompson teaches the resultant effect of the shape “conforms to the natural contours of the face and improves the fit and comfort and has nares with extremely flexible tips that curve inward to prevent either the tips or the gas flow from hitting the walls.” (Para 0021). 
In light of the former modification of Tiep to add the flanges, the change in the shape of the nasal inserts as addressed by Thompson simply further meets the known configuration of the “natural contours of the face and improves the fit and comfort and has nares” such that the gas will be better directed into the patient’s/user’s nasal cavity.  
As to Claim 18, As addressed in the former rejection of Claim 15 having complementary subject matter -  - the modified ‘427 includes the pairs which are co-facing - one set in a vertical direction and another set in a horizontal direction, wherein each quadrant of the flange provides a C-shape orientation by the curvature of the external surface of the nasal insert. Thus, the cross haired configuration provides for the C-shaped orientation as the opposing direction provides the basis of the C curvature for each pair of flanges in the co-facing direction.
As to Claim 19, the modified ‘427, specifically Tiep teaches the recess (defined as the spaces between the fins 34) which effectively forms a gap  along the curvature of the nasal insert. 
As to Claim 20, As addressed in the former rejection of Claim 14 having complementary subject matter - the modified ‘427 includes the structures (fins 34) provide a flange, wherein 
Therefore, it would have been obvious to one having ordinary skill in the art to modify the modified ‘427 to include the irregular cross section as taught by Thompson to ensure the gas is best directed into the nasal cavity. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot.
Although Primary Examiner appreciates Applicant’s amendments to the claims including the new feature of the “external surface of the nasal insert including one or more features”, Primary Examiner notes, this newly added feature does not appear to make a contribution over newly located and modifying reference - Tiep et al. (4,535,767). 
As addressed above and reproduced herewith, Tiep discloses a nasal cannula (10, best seen Figures 1, 2, 3, and 4) having a base portion (16) and a nasal insert (32) for the delivery of oxygen to a patient (Abstract). Tiep discloses the nasal insert (32) has an external surface (via 34 as connected to 33, “In order to avoid any possibility of the cannula 32 fitting inside the nostrils so as to block air flow around them it is possible to form them so that they include small radially projecting fins 34 which will serve to space them more or less in the center areas of nostrils.” Column 3, Lines 60-65) of the nasal insert (33) includes one or more features (an array of four (4) fins 34, on each nasal insert 33, in a cross configuration, best seen Figure 3) that are configured to prevent the nasal insert from forming a seal with the patient's nare when providing the high flow respiratory therapy.  The resultant effect of this configuration to limit “causing the patient any significant or material discomfort” (Column 3, Lines 45-50) and is the ability of “air…[to] flow around the exterior”  (Column 3, Lines 55-60) permitting “a sufficient back pressure so that exhaled gas will flow between the nostrils of the patient and the cannula 32 to the ambient” (Column 5, Lines 5-10); whilst also permitting the inhalation of “some limited gas flow from the ambient around the exterior of the cannula 32” during the inhalation phase (Column 5, Lines 15-20).  
Further, Primary Examiner notes there remains a lack of clarity to the breadth and scope of the claimed invention in relation to the operation and direction of each of the “therapeutic gas passageways”.  In an abridged discussion herewith, despite the terms “therapeutic gas passageway” Primary Examiner is unsure of the breadth and scope.  As “therapeutic gas” can be “fresh” and “exhausted” and have therapeutic effects; whilst, the term “passageway” does not limit a directional flow.   Although Primary Examiner appreciates the amendments which have clearly identified the second therapeutic gas passageway for providing high flow respiratory therapy, the direction and orientation of the “first therapeutic gas passageway” is now unclear. 
For example: one could simply provide the “second therapeutic gas passageway” for the delivery of gases and the “first therapeutic gas passageway” for the removal of gases, wherein the claimed “in gaseous communication with and extending from” is a function of the gas being mixed within the patient’s nostrils. OR alternatively, and addressed in the aforementioned one could simply relate the “first therapeutic gas passageway” is the introduction into the base portion of gas” and the “second therapeutic gas passageway” is the escape of gas from the base portion to the “nasal insert”.
Still further, the term “high flow respiratory therapy” is not a term of art, has no special technical meaning, and the breath and scope appears to be coextensive with any positive flow rate.  In this particular case, as the term “high flow respiratory therapy” does not have a particular volumetric flow rate recited within the claim listing; and the original specification as filed does not include a descriptive of expected volumetric flow rates to meet the term “high flow respiratory therapy”, it appears any positive flow rate would be sufficient.  
Finally, the term “irregularly shaped cross section” of Claim 17 and its dependents, appears to be unclear as the breadth and scope of the term “irregular” does not appear to be clear.  Primary Examiner is unsure if the scope is “non-uniform” or some other shape.  Further, what is the planar direction upon which this cross section being cut?    Does the concept of  “irregularly shaped cross section” limited to the plane parallel to the base portion OR the plane perpendicular to the base portion?  For example - Conventional nasal prongs are circular in the plane parallel to the base portion but cylindrical in the plane perpendicular to the base portion.
In light of the aforementioned reasoning, the non-final rejection of the claims has been maintained and made FINAL.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bowe et al. (5,335,656) discloses an additional oxygen delivery system in the form of a nasal cannula having curved nasal inserts. 
Winthrop et al. (5,682,881) discloses an additional oxygen delivery system in the form of a nasal cannula having cone shaped nasal inserts. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785